Citation Nr: 0429047	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the right 5th metatarsal.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from July 1996 to 
March 1997.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which granted service connection for residuals of a 
fracture of the right 5th metatarsal and assigned a 
noncompensable (i.e., 0 percent) rating retroactively 
effective from March 18, 1997.  The veteran wants a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, further development of the evidence is 
required before deciding this appeal.  So, for the reasons 
explained below, the claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate her claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising her of information required to 
substantiate her claim, a broader VA obligation to obtain 
relevant records and advise her of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claim.  



A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA 
with regard to her claim of entitlement to an initial 
compensable disability evaluation for the residuals of the 
fracture of her right 5th metatarsal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  While the Board realizes she 
was provided a copy of the implementing regulations in a 
January 2003 supplemental statement of the case (SSOC) and 
informed of the VA's responsibilities to obtain evidence in a 
December 2003 letter, the RO nonetheless failed to provide an 
explanation of the type of information and evidence necessary 
to substantiate her claim for a higher initial rating.  
Likewise, the RO failed to provide her with an adequate 
explanation of the provisions of the VCAA, including notice 
of her rights and responsibilities under this law and whose 
ultimate responsibility-her's or VA's, it is in obtaining 
the supporting evidence.  And mere notification of the 
provisions of the VCAA, without a discussion of her rights 
and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issue before the Board is insufficient for purposes of 
compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claim was certified to the 
Board without her being given appropriate notice of the 
evidence necessary to substantiate her claim, her rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  And the 
Board cannot correct this procedural due process deficiency; 
rather, the RO must.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  



Additionally, the Board notes that the veteran was most 
recently afforded a VA examination in March 1999.  That, 
obviously, was several years ago.  A copy of the examination 
report is associated with her claims file, as is a copy of 
her earlier May 1997 VA examination report.  But these 
examination reports do not include all of the objective 
clinical findings necessary to properly evaluate the severity 
of her disability at issue.  See 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5284 (2003).  Concerning 
this, there is insufficient evidence to determine the 
severity of her disability from the time of her claim until 
the present, to in turn determine whether she is entitled to 
a "staged" rating to compensate her for times since filing 
her claim when her disability may have been more severe than 
at other times during the course of her appeal.  See 
Fenderson, 12 Vet. App. 
at 125-26.  So another, more contemporaneous, examination is 
needed.  See 38 U.S.C.A. § 5103A(d)(1) and 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of her claim of 
entitlement to an initial compensable 
disability evaluation for the residuals 
of a fracture of the right 5th 
metatarsal, and the evidence, if any, the 
RO will obtain for her.  Also advise her 
that she should submit any relevant 
evidence in her possession concerning 
this claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning her claim for a 
higher initial rating at issue.   The 
VCAA notification also must apprise her 
of the kind of information and evidence 
needed from her, and what she could do to 
help her claim, as well as her and VA's 
responsibilities in obtaining evidence.  
And she must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding her claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of her 
service-connected fracture of the right 
5th metatarsal.  Conduct all testing and 
evaluation needed to make this 
determination, and review the results of 
any testing prior to completion of the 
report.  The examiner should detail the 
veteran's complaints and clinical 
findings and, if possible, indicate what 
specific symptoms are attributable to the 
service-connected fracture of the right 
5th metatarsal.  The examiner should be 
provided a full copy of this remand, and 
he/she is asked to indicate that he or 
she has reviewed the claims folder.  
Please also discuss the rationale of all 
opinions provided.

The examiner should specifically 
describe all functional impairment and 
identify all joint, muscular, and/or 
neurological residuals attributable to 
this fracture.  Report the range of 
motion measurements for her right foot, 
as well as indicate what would be the 
normal range of motion.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, 
premature or excess fatigability, and 
whether there is likely to be additional 
range of motion loss due to any of the 
following:  (1) pain on use, including 
during flare-ups or repetitive or 
prolonged tasks; (2) weakened movement; 
(3) fatigability; or (4) incoordination.  
If applicable, provide an objective 
characterization of the duration and 
severity of any exacerbations.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, etc., 
please indicate this, too.  Describe and 
explain any neurological or muscular 
impairment, as well, including whether 
there are objective clinical indications 
of antalgic gait, stiffness, absence of 
laxity, nerve or ligament damage, and 
instability.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

3.  Then readjudicate the veteran's claim 
for a higher initial rating in light of 
any additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to her satisfaction, send her a 
supplemental statement of the case and 
give her time to respond before returning 
the case to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claim that is being remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of her until she is notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




